Citation Nr: 1735738	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-03 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel

INTRODUCTION

The Veteran had active service with the Army from February 1988 to May 1988, and served two tours of duty in Iraq from October 2004 to December 2005 and from December 2008 to September 2009.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO), which denied service connection for obstructive sleep apnea.

In November 2016, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2016).

In a December 2012 VA examination, the VA examiner opined that the Veteran's diagnosed obstructive sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  The VA examiner, however, did not provide an opinion regarding aggravation.  Further, the AOJ did not request a direct service connection opinion in order to determine etiology of the diagnosed obstructive sleep apnea.  Therefore, the Board finds that a remand is necessary for a new VA examination and for new opinions regarding aggravation and direct service connection for obstructive sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination with an appropriate examiner to determine the etiology of diagnosed obstructive sleep apnea, to include as secondary to service-connected diabetes mellitus.  The electronic claims file must be made available to, and be reviewed by, the examiner.  The examiner must note such review in the examination report.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report.

The examiner is requested to provide the following opinions:

(a) Is it is at least as likely as not (a 50 percent or greater probability) that currently diagnosed obstructive sleep apnea is etiologically related to service?

(b) Is it at least as likely as not (a 50 percent probability or greater) that the currently diagnosed obstructive sleep apnea is aggravated by service-connected diabetes mellitus?

In rendering the above opinions, the Board directs the examiner to consider, but not limit review to, VA treatment records which show the Veteran sought treatment for sleep issues in April 2010, as well as the credible buddy and lay statements of record reporting the Veteran's onset of loud snoring, daytime tiredness and gasping for breath while sleeping during his first tour of duty in Iraq from December 2004 to November 2005.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term "aggravated" as used herein refers to an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition.  

If the examiner finds that diagnosed obstructive sleep apnea is aggravated by the Veteran's service-connected diabetes mellitus, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's obstructive sleep apnea prior to any such aggravation.  The aggravation need not be permanent.  

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



